DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 14, 2021 has been received and considered. By this amendment, claims 1-9, 11, 12, 14, 15, 19, and 23 are amended, claim 22 is cancelled, and claims 1-21 and 23 are now pending in the application.
Allowable Subject Matter
Claims 1-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose each and every aspect of the claimed invention in the manner claimed. The closest prior art to Williams et al. (WO 2018/039602) discloses devices and methods of modulating glymphatic clearance (i.e. clearance of pathogenic pathogens through the CSF or ISF), including applying stimulation to a facial nerve of a patient (see Figure 2 and [0060]) configured to stimulate glymphatic drainage (see paragraph [0008]), but fails to disclose generating a modulation wave having a predetermined periodicity providing a first period of stimulation of the perivascular system and a second period of relaxation of the perivascular system, the predetermined periodicity selected to increase waste clearance over continuous stimulation of the perivascular system by a carrier frequency of a carrier wave stimulating the perivascular system into increased cerebral spinal fluid (CSF)/interstitial fluid (ISF) flow. Further prior art to Schroeder (U.S. 2019/0262212) discloses enhancing biofluid flow by applying electrical stimulation to a neck of a patient (see paragraphs [0038] and [0046]), but fails to disclose generating a modulation wave having a predetermined periodicity providing a first period of stimulation of the perivascular system and a second period of relaxation of the perivascular system, the predetermined periodicity selected to increase waste clearance over continuous stimulation of the perivascular system by a carrier frequency of a carrier wave stimulating the perivascular system into increased cerebral spinal fluid (CSF)/interstitial fluid (ISF) flow, and prior art to Goldwasser et al. (U.S. 2017/0224990) teaches delivering electrical stimulation to facial nerves of a patient (see paragraphs [0837] and [0842]), and applying amplitude modulation waveforms to a carrier signal (see paragraphs [1082], [1083],  and [1090]-[1093]), but fails to disclose that the modulation wave has a predetermined periodicity providing a first period of stimulation of the perivascular system and a second period of relaxation of the perivascular system, the predetermined periodicity selected to increase waste clearance over continuous stimulation of the perivascular system by the carrier frequency..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792